EXHIBIT 10.7

 

THE WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS (“BLUE SKY LAWS”).  NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THIS WARRANT OR THE SECURITIES OR ANY
INTEREST THEREIN MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE BLUE SKY LAWS OR (B) IF
THE COMPANY HAS BEEN FURNISHED WITH BOTH AN OPINION OF COUNSEL FOR THE HOLDER,
WHICH OPINION AND COUNSEL SHALL BE SATISFACTORY TO THE COMPANY, TO THE EFFECT
THAT NO REGISTRATION IS REQUIRED BECAUSE OF THE AVAILABILITY OF AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE BLUE SKY LAWS, AND
ASSURANCES THAT THE TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION WILL BE MADE ONLY IN COMPLIANCE WITH THE CONDITIONS OF ANY SUCH
REGISTRATION OR EXEMPTION.

 

WARRANT

FOR

SHARES OF COMMON STOCK

OF

PROUROCARE MEDICAL INC.

 

Warrant No. 32

 

Plymouth, Minnesota

 

 

January 25, 2006

 

FOR VALUE RECEIVED, Adron Holdings, LLC, or its successors or assigns
(“Holder”), is entitled to subscribe for and purchase from ProUroCare Medical
Inc., a Nevada corporation (the “Company”), up to Fifty Thousand (50,000) fully
paid and non-assessable shares of the Company’s common stock, $.00001 par value
per share (the “Common Stock”), at the price of $0.50 per share, subject to
adjustments as noted in section 3 below (the “Warrant Exercise Price”).

 

This warrant may be exercised by Holder at any time or from time to time on or
prior to the fifth anniversary of the date hereof.

 

This warrant is subject to the following provisions, terms and conditions:

 

1.             Exercise of Warrant.  The rights represented by this warrant may
be exercised by the Holder, in whole or in part, by written notice of exercise
delivered to the Company at least three days prior to the intended date of
exercise and by the surrender of this warrant (properly endorsed if required) at
the principal office of the Company and, except in connection with a Cashless
Exercise (as defined below), upon payment to it by cash, certified check or bank
draft of the purchase price for such shares. The shares so purchased shall be
deemed to be issued as of the close of business on the date on which this
warrant has been exercised by its surrender and, except in connection with a
Cashless Exercise, payment to the Company of the Warrant Exercise Price. 
Certificates for the shares of stock so purchased, bearing the restrictive
legend set forth in Section 5 of this warrant, shall be delivered to the Holder
within 15 days after the rights represented by this warrant shall have been so
exercised, and, unless this warrant has expired, a new warrant

 

A-1

--------------------------------------------------------------------------------


 

representing the number of shares, if any, with respect to which this warrant
has not been exercised shall also be delivered to the Holder within such time. 
No fractional shares shall be issued upon the exercise of this warrant.

 

At the option of the Holder, payment of the Warrant Exercise Price may be made
through a net exercise without payment of the Warrant Exercise Price in cash by
the Holder providing notice to the Company of the Holder’s election to receive a
number of shares of Common Stock in a cashless exercise (a “Cashless Exercise”).
Upon receipt of a notice of Cashless Exercise, the Company shall deliver to the
Holder (without cash payment by the Holder of any Warrant Exercise Price) that
number of shares of Common Stock that is equal to the quotient obtained by
dividing (x) the value of the portion of the warrant being exercised on the date
that the warrant shall have been surrendered (determined by subtracting the
aggregate Warrant Exercise Price for the number of shares of Common Stock as to
which the warrant is being exercised from the aggregate Fair Market Value (as
hereinafter defined) of such number of shares of Common Stock), by (y) the Fair
Market Value of one share of Common Stock.  A notice of Cashless Exercise shall
state the number of shares of Common Stock as to which the warrant is being
exercised.  “Fair Market Value” for purposes of this Section shall mean the
average of the Common Stock closing prices reported by the principal exchange on
which the Common Stock is traded, or the last sale prices as reported by the
National Association of Securities Dealers, Inc. Automated Quotation System
(“Nasdaq”) National Market, SmallCap Market, or Over-the-Counter Bulletin Board
(OTCBB), as the case may be, for the ten (10) business days immediately
preceding the date that the warrant shall have been surrendered or, in the event
no public market shall exist for the Common Stock at the time of such cashless
exercise, Fair Market Value shall mean the fair market value of the Common Stock
as the same shall be determined in the good faith discretion of the Company’s
Board of Directors, after full consideration of all factors then deemed relevant
by such Board of Directors in establishing such value, including by way of
illustration and not limitation, the per share purchase price of the most recent
sale of shares of Common Stock by the Company after the date hereof, as
evidenced by the vote of a majority of the directors then in office. Following a
Cashless Exercise, the warrant shall be canceled in all respects with regard to
(a) the number of shares of Common Stock issued in accordance with the cashless
exercise plus (b) the number of shares of Common Stock used as consideration for
the Cashless Exercise.

 

2.             Certain Covenants of the Company.  The Company covenants and
agrees that all shares that may be issued upon the exercise of the rights
represented by this warrant shall, upon issuance, be duly authorized and issued,
fully paid and non-assessable shares.  The Company further covenants and agrees
that during the period within which the rights represented by this warrant may
be exercised, the Company will at all times have authorized, and reserved for
the purpose of issue or transfer upon exercise of the subscription rights
evidenced by this warrant, a sufficient number of shares of Common Stock to
provide for the exercise of the rights represented by this warrant.

 

3.             Adjustment of Exercise Price and Number of Shares.  The number of
shares the Holder may purchase and the Warrant Exercise Price shall be subject
to adjustment from time to time as hereinafter provided in this section 3.

 

(a)           Stock Dividend, Stock Split or Stock Combination.  If the Company
at any time divides the outstanding shares of its Common Stock into a greater
number of shares (whether

 

A-2

--------------------------------------------------------------------------------


 

pursuant to a stock split, stock dividend or otherwise), and conversely, if the
outstanding shares of its Common Stock are combined into a smaller number of
shares, the Warrant Exercise Price in effect immediately prior to such division
or combination shall be proportionately adjusted to reflect the reduction or
increase in the value of each such Common Stock.

 

(b)           Effect of Reorganization, Reclassification or Merger.  If any
capital reorganization or reclassification of the capital stock of the Company,
or consolidation or merger of the Company with another corporation, or the sale
of all or substantially all of its assets to another corporation shall be
effected in such a way that holders of the Common Stock shall be entitled to
receive stock, securities or assets with respect to or in exchange for such
Common Stock, then, as a condition of such reorganization, reclassification,
consolidation, merger or sale, the Holder shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
warrant and in lieu of the shares of the Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby,
such shares of stock, other securities or assets as would have been issued or
delivered to the Holder if it had exercised this warrant and had received such
shares of Common Stock prior to such reorganization, reclassification,
consolidation, merger or sale.

 

(c)           Notice of Adjustment.  Upon any adjustment of the Warrant Exercise
Price, the Company shall give written notice thereof, by first class mail,
postage prepaid, addressed to the registered Holder of this warrant at the
address of such Holder as shown on the books of the Company, which notice shall
state the Warrant Exercise Price resulting from such adjustment and the increase
or decrease, if any, in the number of shares purchasable at such price upon the
exercise of this warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.

 

4.             No rights as Shareholder.  This warrant shall not entitle the
Holder to any voting rights or other rights as a shareholder of the Company.

 

5.             Application of Restrictions of Transfer.

 


(A)           NO TRANSFER OF THIS WARRANT MAY BE COMPLETED UNLESS AND UNTIL
(I) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH
SECURITIES MAY BE SOLD PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR (II) A
REGISTRATION STATEMENT RELATING TO THIS WARRANT HAS BEEN FILED BY THE COMPANY
AND DECLARED EFFECTIVE BY THE COMMISSION.  SUBJECT TO THE FOREGOING, THIS
WARRANT AND ALL RIGHTS HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, AT THE
PRINCIPAL OFFICE OF THE COMPANY BY THE HOLDER IN PERSON OR BY DULY AUTHORIZED
ATTORNEY, UPON SURRENDER OF THIS WARRANT PROPERLY ENDORSED TO ANY PERSON OR
ENTITY WHO REPRESENTS IN WRITING THAT HE/SHE/IT IS ACQUIRING THE WARRANT FOR
INVESTMENT AND WITHOUT ANY VIEW TO THE SALE OR OTHER DISTRIBUTION THEREOF.  EACH
HOLDER OF THIS WARRANT, BY TAKING OR HOLDING THE SAME, CONSENTS AND AGREES THAT
THE BEARER OF THIS WARRANT, WHEN ENDORSED, MAY BE TREATED BY THE COMPANY AND ALL
OTHER PERSONS DEALING WITH THIS WARRANT AS THE ABSOLUTE OWNER HEREOF FOR ANY
PURPOSE AND AS THE PERSON ENTITLED TO EXERCISE THE RIGHTS REPRESENTED BY THIS
WARRANT OR PERFORM THE OBLIGATIONS REQUIRED HEREBY, OR TO THE TRANSFER HEREOF ON
THE BOOKS OF THE COMPANY, ANY NOTICE TO THE CONTRARY NOTWITHSTANDING; BUT UNTIL
SUCH TRANSFER ON SUCH BOOKS, THE COMPANY MAY TREAT THE REGISTERED OWNER HEREOF
AS THE OWNER FOR ALL PURPOSES.

 

A-3

--------------------------------------------------------------------------------


 

(b)           In no event shall the Holder(s) sell any shares of Common Stock
that are issued upon the exercise of the rights represented by this warrant
within 180 days following the effective date of an initial public offering of
the Common Stock of the Company.

 


(C)           EACH CERTIFICATE FOR SHARES ISSUED UPON THE EXERCISE OF THE RIGHTS
REPRESENTED BY THIS WARRANT SHALL BEAR A LEGEND AS FOLLOWS UNLESS, IN THE
OPINION OF COUNSEL TO THE COMPANY, SUCH LEGEND IS NOT REQUIRED IN ORDER TO
ENSURE COMPLIANCE WITH THE SECURITIES ACT:


 

“THESE SHARES HAVE BEEN PURCHASED FOR INVESTMENT WITHIN THE MEANING OF THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND APPLICABLE STATE SECURITIES
LAWS, AND THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT THE PROPOSED TRANSACTION WITH BE EXEMPT FROM
REGISTRATION.  IN ADDITION, IN NO EVENT MAY THE SECURITIES REPRESENTED BY THIS
CERTIFICATE BE PUBLICLY SOLD, TRANSFERRED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE DISTRIBUTED FOR VALUE WITHIN 180 DAYS FOLLOWING THE EFFECTIVE DATE OF
THE INITIAL PUBLIC OFFERING OF COMMON STOCK BY THE COMPANY.”

 

6.                                       Piggyback Registration. 

 

(a)           If, at any time commencing from the date hereof and expiring four
(4) years thereafter, the Company proposes to register any of its securities
under the Securities Act of 1933, as amended (the “Act”) (other than in
connection with a merger or pursuant to Form S-8, S-4 or other comparable
registration statement) it will give written notice by registered mail, at least
thirty (30) days prior to the filing of each such registration statement, to the
Holder and to all other Holders of its intention to do so.  If the Holder or
other Holders notify the Company within twenty (20) days after receipt of any
such notice of its or their desire to include any such Securities in such
proposed registration statement, the Company shall afford each of the
Underwriter and such Holders the opportunity to have any such Securities
registered under such registration statement. In the event any underwriter
underwriting the sale of securities registered by such registration statement
shall limit the number of securities includable in such registration by
shareholders of the Company, the number of such securities shall be allocated
pro rata among the Holders and the holders of other securities entitled to
piggyback registration rights.

 

(b)           Notwithstanding the provisions of this Section 6, the Company
shall have the right at any time after it shall have given written notice
pursuant to this Section (irrespective of whether a written request for
inclusion of any such securities shall have been made) to elect not to file any
such proposed registration statement, or to withdraw the same after the filing
but prior to the effective date thereof.

 

A-4

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything contained herein to the contrary, the
registration rights granted to each Holder by this Section 6 shall automatically
terminate on, and be of no further force or effect from and after, the date on
which such Holder can sell all of the Securities held by such Holder without
registration pursuant to Rule 144(k) promulgated under the Securities Act of
1933, as amended (or similar exception from registration).

 

7.             Governing Law.  This Warrant shall be governed by and construed
in accordance with the laws of the State of Minnesota without regard to its
conflicts-of-law provisions.

 

8.             Amendments and Waivers.  The provisions of this Warrant may not
be amended, modified or supplemented, and waiver or consents to departures from
the provisions hereof may not be given, unless the Company agrees in writing and
has obtained the written consent of the Holder.

 

9.             Successors and Assigns.  All the terms and conditions of this
Warrant shall be binding upon and inure to the benefit of the permitted
successors and assigns of the Company and the Holder.

 

10.           Headings and References.  The headings of this Warrant are for
convenience only and shall not affect the interpretation of this Warrant. 
Unless the context indicates otherwise, all references herein to Sections are
references to Sections of this Warrant.

 

11.           Notices.  All notices or communications hereunder, except as
herein otherwise specifically provided, shall be in writing.  Notices sent to
the Holder shall be mailed, hand delivered or faxed and confirmed to the Holder
at his, her or its address set forth in the Company’s records.  Notices sent to
the Company shall be mailed, hand delivered or faxed and confirmed to ProUroCare
Medical Inc., One Carlson Parkway, Suite 124, Plymouth, Minnesota 55447, or to
such other address as the Company or the Holder shall notify the other as
provided in this Section.

 

[SIGNATURE PAGE FOLLOWS]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this warrant to be signed and
delivered by its duly authorized officer.

 

 

Dated: January 25, 2006.

 

 

 

 

PROUROCARE MEDICAL INC.:

 

 

 

 

 

By:

 

/s/ Maurice R. Taylor II

 

 

Name:

Maurice R. Taylor II

 

Title:

Chairman and CEO

 

A-6

--------------------------------------------------------------------------------


 

WARRANT EXERCISE (CASH/CHECK)

 

(To be signed only upon exercise of warrant for cash/check)

 

The undersigned, the holder of the foregoing warrant, hereby irrevocably elects
to exercise the purchase right represented by such warrant for, and to purchase
thereunder,                          of the shares of Common Stock of ProUroCare
Medical Inc. to which such warrant relates and herewith makes payment of
$                         therefor in cash or by check and requests that the
certificates for such shares be issued in the name of, and be delivered to
                                           , whose address is set forth below
the signature of the undersigned.

 

 

Dated:

 

 

 

 

(Signature)

 

 

WARRANT EXERCISE (CASHLESS)

 

(To be signed only upon a Cashless Exercise of warrant)

 

The undersigned, the holder of the foregoing warrant, hereby irrevocably elects
to exercise the purchase right represented by such warrant for
                      of the shares of Common Stock of ProUroCare Medical Inc.
to which such warrant relates pursuant to a Cashless Exercise, and requests that
certificates for                            shares be issued in the name of, and
be delivered to                                                              ,
whose address is set forth below the signature of the undersigned.

 

Dated:

 

 

 

 

(Signature)

 

 

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

 

Name and Address:

 

 

 

 

 

 

(please typewrite or print in block letters)

 

A-7

--------------------------------------------------------------------------------


 

WARRANT ASSIGNMENT

 

(To be signed only upon transfer of warrant)

 

FOR VALUE
RECEIVED,                                                                             
hereby sells, assigns and transfers unto:

 

Name and Address:

 

 

 

 

 

 

(please typewrite or print in block letters)

 

the right to purchase                       shares of Common Stock as
represented by this warrant to the extent of                        shares of
Common Stock and as to which such right is exercisable and does hereby
irrevocably constitute and appoint                                         
attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.

 

 

Dated:

 

 

 

 

(Signature)

 

A-8

--------------------------------------------------------------------------------

 